DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022  been entered.
Claims 1-19 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/286,274 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘274 recite a polymerizable compound represented by Formula (I) (see the first monomer represented by Formula 1 in claim 1 of copending ‘274). Although the first monomer represented by Formula 1 in claim 1 of copending ‘274 is not recited as polymerizable compound, the polymerizable compound represented by Formula I of the instant claims and the first monomer represented by Formula 1 in claim 1 of copending ‘274 are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the first monomer represented by Formula 1 in claim 1 of copending ‘274 is expected to be polymerizable as that of the instant claims. 
The present claims indicated above also cover the copolymer, electronic device and methods which overlap the claims of copending Application No. 17/286,274 (reference application), and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/286,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘052 recite a polymerizable compound represented by Formula (I) (see the first monomer represented by Formula 1 in claim 1 of copending ‘052). Although the first monomer represented by Formula 1 in claim 1 of copending ‘052 is not recited as polymerizable compound, the polymerizable compound represented by Formula I of the instant claims and the first monomer represented by Formula 1 in claim 1 of copending ‘052 are the same. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the first monomer represented by Formula 1 in claim 1 of copending ‘052 is expected to be polymerizable as that of the instant claims. 
The present claims indicated above also cover the copolymer, electronic device and methods which overlap the claims of copending Application No. 17/286,052 (reference application), and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sargent (WO 2014/090369 A1).
Regarding claim 10, Sargent teaches a polymer (page 15, lines 14-26 & Examples).
Claim 10 is a product-by-process claim. Applicant is reminded of MPEP2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The polymer including the polymerizable monomer according to claim 7 is part of process language. Therefore, it has no patentable weight.
Examiner suggests deleting the product by process claim language and amending the claim to recite “comprising”.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Irving et al. (US 2009/0130609 A1).
Regarding claim 18, Irving et al. teach a microelectronic device comprising a packaged microelectronic structure ([0163] & Examples).
Claim 18 is a product-by-process claim. Applicant is reminded of MPEP2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The polymer according to claim 15 is part of process language. Therefore, it has no patentable weight.
Examiner suggests deleting the product by process claim language and amending the claim to recite “comprising”.
Claim(s) 1-6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adlem et al. (US 8,687,259 B2).
	Regarding claims 1-6 and 19, Adlem et al. teach compounds of formula I ( see abstract, claims and examples) represented by formula I1 to I6 ( see columns 17-18): 
    PNG
    media_image1.png
    761
    741
    media_image1.png
    Greyscale
, more specifically compounds represented by formula 14a, 15a and 16a ( se columns 18-22):

    PNG
    media_image2.png
    840
    749
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    401
    788
    media_image3.png
    Greyscale
meeting the limitation of  a polymerizable compounds, represented by Formula (1): 
    PNG
    media_image4.png
    22
    309
    media_image4.png
    Greyscale
 wherein m is an integer from 2 to 60; P1 denotes a polymerizable group (see col. 13, line 46-col. 14, line 13); Sp1 denotes at each occurrence a spacer group (Sp) or a single bond ( col. 14, lines 31-67); MG is a rod-shaped mesogenic group meeting the limitation of formula (2): 
    PNG
    media_image5.png
    27
    299
    media_image5.png
    Greyscale
 , wherein k and 1 are each and independently 1, 2, 3 or 4  ( see col. 9, lines7-67 and claims) as instantly claimed. 
Further regards to claim 3, the claim language  “ which are suitable for polymerization by a ring-opening reaction” is an intended use of the polymerizable groups.  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
A) Applicants argue both co-pending applications relate to polymerizable mixtures comprising a first and second monomer. In contrast, the present application does not require such mixtures comprising two different monomers, and it is submitted that these applications do not suggest the present claims.
A) Examiner respectfully disagrees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In this case, the examined application or instant application recites a polymerizable compound represented by Formula (1) which is disclosed by both co-pending applications. Therefore, the rejections are maintained. 
B) Applicants argues the claim 10 recites “a polymer obtainable by the method for forming a polymer according to claim 7” and claim 7 in turn recites polymerizing the polymerizable material. Thus, Sargent does not recite no oligomer with a repeating unit as claimed.  While it is understood that determination of patentability is based on the product, here it is clear that if the monomer unit is novel and no-obvious, the polymer would also be novel and non-obvious. 
A) Examiner respectfully disagrees. Claim 10 only recites a polymer. The method according to claim 7 that includes the monomer unit is not a positive recitation of the product -in this case would be the polymer. The monomeric unit is part of process language only. Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The polymer including the polymerizable monomer according to claim 7 is part of process language. Therefore, it has no patentable weight. Therefore, the rejections are maintained. 
Examiner suggests deleting the product by process claim language and/or amending the claim language to recite “comprising or including” the polymerizable compound of claim 1.
C) Applicants argues the claim 18 recites a product containing the polymerizable composition of claim 1. Irving does not identity any particular LC structure.  Irving does not disclose such a polymerizable composition.  
Examiner respectfully disagrees. Claim 18 only recites a microelectronic device comprising a packaged microelectronic structure. The manufacturing method according to claim 15 that includes the polymerizable composition that includes the monomer unit of claim 1 is not a positive recitation of the product -in this case would be the microelectronic device. The monomeric unit is part of process language only. Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Irving teaches a microelectronic device. See citations above.  The polymer as well LC structures including the polymerizable monomer according to claim 1 is part of process language. Therefore, it has no patentable weight. Therefore, the rejection is maintained. 
Examiner suggests deleting the product by process claim language and/or amending the claim language to recite “comprising or including” the polymerizable compound of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722